                 Case 5:20-cv-00363-BLF Document 96 Filed 12/28/20 Page 1 of 3




 1   SONAL N. MEHTA (SBN 222086)
      Sonal.Mehta@wilmerhale.com
 2   WILMER CUTLER PICKERING
 3   HALE AND DORR LLP
     2600 El Camino Real, Suite 400
 4   Palo Alto, California 94306
     Telephone: (650) 858-6000
 5   Facsimile: (650) 858-6100

 6   DAVID Z. GRINGER (pro hac vice)
      David.Gringer@wilmerhale.com
 7   ARI HOLTZBLATT (pro hac vice)
      Ari.Holtzblatt@wilmerhale.com
 8   MOLLY M. JENNINGS (pro hac vice)
 9    Molly.Jennings@wilmerhale.com
     WILMER CUTLER PICKERING
10   HALE AND DORR LLP
     1875 Pennsylvania Avenue, NW
11   Washington, DC 20006
     Telephone: (202) 663-6000
12   Facsimile: (202) 663-6363
13   Attorneys for Defendant
     FACEBOOK, INC.
14

15                             UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
17                                     SAN JOSE DIVISION
18
     REVEAL CHAT HOLDCO, LLC, a Delaware
19   limited liability company, USA TECHNOLOGY      Case No. 5:20-cv-00363-BLF
     AND MANAGEMENT SERVICES, INC. (d/b/a
20   Lenddo USA), a Delaware corporation, and
     BEEHIVE BIOMETRIC, INC., a dissolved           DEFENDANT FACEBOOK, INC.’S
     Delaware corporation,                          NOTICE OF FILING REGARDING
21                                                  SHERMAN PLAINTIFFS’ MOTION
22                              Plaintiffs,         FOR ADMINISTRATIVE RELIEF

23          v.                                      Judge: Hon. Beth Labson Freeman

24   FACEBOOK, INC., a Delaware corporation,

25                              Defendant.

26

27

28


     No. 5:20-cv-00363-BLF                                   FACEBOOK’S NOTICE OF FILING
                Case 5:20-cv-00363-BLF Document 96 Filed 12/28/20 Page 2 of 3




 1            On December 21, 2020, plaintiffs in Sherman v. Facebook, Inc., No. 3:20-cv-8721-LB,

 2   filed a motion for administrative relief to consider whether their case should be related to Klein

 3   v. Facebook, Inc., No. 5:20-cv-08570-LHK. Both Klein and Sherman are the subjects of

 4   separate motions pending before this Court to consider whether they should be related to this

 5   case. ECF Nos. 85, 87. Facebook responded to the Sherman plaintiffs’ motion on December 28,

 6   2020, stating that pursuant to Local Civil Rule 3-12(f)(2) this Court should determine whether

 7   Klein is related to Reveal Chat before the Klein court determines whether Sherman is related to

 8   Klein.

 9            For the Court’s convenience, Facebook hereby lodges as Exhibit 1 its response to the

10   Sherman plaintiffs’ motion to relate Sherman to Klein.

11

12   Dated: December 28, 2020                              Respectfully submitted,

13
                                                        By: /s/ Sonal N. Mehta
14                                                      SONAL N. MEHTA (SBN 222086)
15                                                      sonal.mehta@wilmerhale.com
                                                        WILMER CUTLER PICKERING HALE
16                                                      AND DORR LLP
                                                        2600 El Camino Real, Suite 400
17                                                      Palo Alto, CA 94306
                                                        Telephone: (650) 858-6000
18

19                                                      DAVID Z. GRINGER (pro hac vice)
                                                        david.gringer@wilmerhale.com
20                                                      ARI HOLTZBLATT (pro hac vice)
                                                        ari.holtzblatt@wilmerhale.com
21                                                      MOLLY M. JENNINGS (pro hac vice)
                                                        molly.jennings@wilmerhale.com
22                                                      WILMER CUTLER PICKERING HALE
23                                                      AND DORR LLP
                                                        1875 Pennsylvania Avenue, NW
24                                                      Washington, DC 20006
                                                        Telephone: (202) 663-6000
25

26

27

28


     No. 5:20-cv-00363-BLF                                              FACEBOOK’S NOTICE OF FILING
               Case 5:20-cv-00363-BLF Document 96 Filed 12/28/20 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on this 28th day of December 2020, I electronically transmitted the

 3   foregoing document to the Clerk’s Office using the CM/ECF System.

 4
                                                  /s/ Sonal N. Mehta
 5                                                Sonal N. Mehta
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     No. 5:20-cv-00363-BLF                                             FACEBOOK’S NOTICE OF FILING
